DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

Allowable Subject Matter
3.	Claims 1-3, 5-13 and 15-19 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-3 and 5-12 is the inclusion of the limitations of: performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the obtained drilling cuttings for the interval, wherein the at least one geomechanical property 
The primary reason for the allowance of claims 13 and 15-19 is the inclusion of the limitations of: performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the obtained drilling cuttings for the interval, wherein the at least one geomechanical property comprises one or more of stiffness, brittleness, unconfined compressive strength, and minimum horizontal stress, wherein the at least one analytical process includes X-ray diffraction mineral-weight-percent calculations; calculating at least one of Young's Modulus and Poisson's ratio from the at least one geomechanical property; Docket No.: SLG462080-US-NP/INT0722USgenerating a .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864